Citation Nr: 1010354	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-36 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Fee Office in Flowood, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at East Jefferson General Hospital 
from September 7, 2006, to September 11, 2006.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision of the VA Fee 
Office in Flowood, Mississippi, which denied entitlement to 
the benefit currently sought on appeal.  The appellant is the 
medical entity that provided the medical care for which 
reimbursement is sought.  

FINDING OF FACT

The Veteran was not an active participant in the VA health-
care system during the 24 months prior to receiving the 
private treatment for which he seeks payment or 
reimbursement.  


CONCLUSION OF LAW

The criteria for payment or reimbursement by VA of the cost 
of unauthorized medical services provided at East Jefferson 
General Hospital from September 7, 2006, to September 11, 
2006, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 17.120, 17.1002 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  As this case concerns a legal determination as to 
whether the Veteran is entitled to reimbursement for medical 
expenses under 38 U.S.C.A. § 1703, 1725, and 1728, the 
provisions of 38 U.S.C.A. §§ 5103, 5103A are not applicable.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and 
Lueras v. Principi, 18 Vet. App. 435 (2004).  The provisions 
of 38 U.S.C. Chapter 17 and the relevant regulations contain 
their own notice requirements.  Regulations at 38 C.F.R. 
§ 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 
38 C.F.R. § 17.124, the Veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and other evidence or statements that are 
deemed necessary and requested for adjudication of the claim.  
When a claim for reimbursement of unauthorized medical 
expenses is disallowed, VA is required to notify the claimant 
of its reasons and bases for denial, his or her appellate 
rights, and to furnish all other notifications or statements 
required. 38 C.F.R. § 17.132.

The Veteran was notified of the decision and his appellate 
rights in October 2007 and provided with a statement of the 
case in September 2008, which informed him of the evidence 
that VA had considered the pertinent laws and regulations, 
and the reasons and bases for VA's decision.  All pertinent 
evidence regarding the reported non-VA medical treatment in 
September 2006 has been obtained and associated with the 
claims file.  Thus, the Board finds that VA has fulfilled its 
duty to assist the appellant in the development of the 
current claim.

Analysis

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A.
§ 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a 
medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).  In this case, the 
Veteran does not claim, and the evidence does not establish, 
that VA provided authorization for the medical care at issue.

Congress has authorized the payment or reimbursement for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Here, 
the Veteran does not appear to have any 
service-connected disabilities.  The record also does not 
reflect that he is a participant in a vocational 
rehabilitation program.  Therefore, the Veteran does not meet 
the criteria for entitlement to payment of unauthorized 
medical expenses under 38 U.S.C.A. § 1728(a).  He may, 
however, be entitled to payment under 38 U.S.C.A. § 1725.  
See also 38 C.F.R. §§ 17.1000-1008.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 
1553 (1999) (effective May 29, 2000). To be entitled to the 
payment for emergency care under this Act, the evidence must 
meet all of the following criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to Veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" Veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008).  

Under both the former and revised versions of § 1725, the 
definition of the term "active Department health-care 
participant" was and is defined as a Veteran enrolled in the 
health care system established under section 1705(a) of this 
title who received care under this chapter within the 24-
month period preceding the furnishing of emergency treatment.  
38 U.S.C.A. § 1725(b)(2).  Thus, although the Veteran has not 
been apprised of the revised version of § 1725, the Board 
finds that there is no prejudice to him in proceeding with 
the present decision as the statutory language relevant to 
the appeal was not revised.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Further, the Board need not determine whether § 1725, as 
revised effective October 10, 2008, is to be given 
retroactive effect.  In the instant case, the result is the 
same under both the old and revised version of § 1725, and 
the appeal must be denied.

The Veteran is seeking payment or reimbursement of private 
medical expenses he incurred from September 7, 2006, to 
September 11, 2006, when he sought treatment for pneumonia.  
Although the Veteran was enrolled in the VA healthcare system 
at the time of the private medical treatment at issue, the 
record reflects that he had not received VA care in the 24 
months prior to such treatment, and specifically between 
September 8, 2004 and September 7, 2006.  As such, the 
Veteran does not qualify as an "active Department health-
care participant" under 38 U.S.C.A. § 1725 and the claim 
must be denied.

The Board acknowledges the Veteran's contention that there 
were no VA hospitals in the geographic area due to Hurricane 
Katrina (see December 2008 Substantive Appeal).  However, as 
mentioned, all of the criteria of 38 U.S.C.A. § 1725 must be 
met to establish entitlement to payment or reimbursement of 
unauthorized medical expenses.  The feasibility of obtaining 
VA treatment is just one of the criteria necessary to 
establish entitlement under 38 U.S.C.A. § 1725.  Here, 
because the Veteran has not satisfied the requirement of VA 
care in the 24 months prior to private medical treatment at 
issue, the feasibility of obtaining treatment at a VA 
facility has no bearing on the current appeal.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the East Jefferson General 
Hospital from September 7, 2006, to September 11, 2006, is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


